Exhibit 10.1.2

 

 

 

 

SECOND AMENDMENT
TO
CREDIT AGREEMENT

 

Dated as of December 3, 2003


among

 

MERITAGE CORPORATION,
as the Borrower

 

GUARANTY BANK,
as Administrative Agent and Swing Line Lender,

 

BANK ONE, NA,
as Syndication Agent

 

FLEET NATIONAL BANK,
as Documentation Agent

 

and


The Other Lenders Party Thereto

 

 

 

GUARANTY BANK,
as Joint Lead Arranger and Joint Book Manager

 

and

 

BANC ONE CAPITAL MARKETS, INC.,
as Joint Lead Arranger and Joint Bank Manager

 

 

--------------------------------------------------------------------------------


 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”), dated as of
December 3, 2003, is entered into among MERITAGE CORPORATION, a Maryland
corporation (the “Borrower”), the lenders listed on the signature pages hereof
as Lenders (the “Lenders”), GUARANTY BANK, as Administrative Agent and Swing
Line Lender, BANK ONE, NA, as Syndication Agent, and FLEET NATIONAL BANK, as
Documentation Agent.

 

BACKGROUND

 

A.             The Borrower, certain of the Lenders, the Syndication Agent, the
Documentation Agent, the Administrative Agent and the Swing Line Lender are
parties to that certain Credit Agreement, dated as of December 12, 2002, as
amended by that certain First Amendment to Credit Agreement, dated as of
September 8, 2003 (said Credit Agreement, as amended, the “Credit Agreement”).
The terms defined in the Credit Agreement and not otherwise defined herein shall
be used herein as defined in the Credit Agreement.

 

B.              The Borrower has requested certain amendments to the Credit
Agreement to, among other things, (a) increase the Aggregate Commitments and
extend the Scheduled Maturity Date and (b) add Comerica Bank, PNC Bank, National
Association and SouthTrust Bank (collectively, “New Lenders”) as lenders under
the Credit Agreement..

 

C.            The Lenders, the Syndication Agent, the Documentation Agent, the
Administrative Agent and the Swing Line Lender hereby agree to amend the Credit
Agreement, subject to the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the covenants, conditions and agreements
hereafter set forth, and for other good and valuable consideration, the receipt
and adequacy of which are all hereby acknowledged, the Borrower, the Lenders,
the Syndication Agent, the Documentation Agent, the Swing Line Lender and the
Administrative Agent covenant and agree as follows:

 

1.             AMENDMENTS.

 

(a)           The definition of “Documentation Agent” set forth in Section 1.01
of the Credit Agreement is hereby amended to read as follows:

 

“Documentation Agent” means Fleet National Bank, in its capacity as
documentation agent under any of the Loan Documents.

 

(b)           The definition of “Letter of Credit Sublimit” set forth in Section
1.01 of the Credit Agreement is hereby amended to read as follows:

 

“Letter of Credit Sublimit” means an amount equal to $60,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

 

--------------------------------------------------------------------------------


 

(c)           The definition of “Revolving Note” set forth in Section 1.01 of
the Credit Agreement is hereby amended to read as follows:

 

“Revolving Note” or “Revolving Loan Note” means a promissory note made by the
Borrower in favor of a Lender and evidencing Revolving Loans made by such
Lender, substantially in the form of Exhibit C.

 

(d)           The definition of “Scheduled Maturity Date” set forth in Section
1.01 of the Credit Agreement is hereby amended to read as follows:

 

“Scheduled Maturity Date” means May 3, 2007, as the same may be extended
pursuant to Section 2.14.

 

(e)           The definition of “Swing Line Sublimit” set forth in Section 1.01
of the Credit Agreement is hereby amended to read as follows:

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $35,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

 

(f)            The definition of “Syndication Agent” set forth in Section 1.01
of the Credit Agreement is hereby amended to read as follows:

 

“Syndication Agent” means Bank One, NA, in its capacity as syndication agent
under any of the Loan Documents.

 

(g)           Section 1.01 of the Credit Agreement is hereby amended by adding
the defined terms “Increase Closing Date” and “Second Amendment Closing Date”
thereto in proper alphabetical order to read as follows:

 

“Increase Closing Date” has the meaning specified in Section 2.15(b).

 

“Second Amendment Closing Date” means December 3, 2003.

 

(h)           The reference to “Section 2.02(b)” in the eighth line of Section
2.02(a) of the Credit Agreement is hereby deleted and “Section 2.02(a)” is
inserted in lieu thereof.

 

(i) The reference to “Cash Collateral” in the sixth line of Section 2.03(d)(i)
of the Credit Agreement and in the last paragraph of Section 8.03 of the Credit
Agreement is hereby deleted and “cash collateral” is inserted in lieu thereof.

 

(j)            Article II of the Credit Agreement is hereby amended by adding a
new Section 2.15 thereto to read as follows:

 

2.15        Increase in Commitments.

 

(a)           Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Borrower may
from time to time on a one-

 

1

--------------------------------------------------------------------------------


 

time basis, request an increase in the Aggregate Commitments by an amount (for
all such requests) not exceeding $50,000,000. At the time of sending such
notice, the Borrower (in consultation with the Administrative Agent) shall
specify the time period within which each Lender is requested to respond (which
shall in no event be less than ten Business Days from the date of delivery of
such notice to the Lenders). Each Lender shall notify the Administrative Agent
within such time period whether or not it agrees to increase its Commitment and,
if so, whether by an amount equal to, greater than, or less than its Pro Rata
Share of such requested increase. Any Lender not responding within such time
period shall be deemed to have declined to increase its Commitment. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase, the Borrower may also invite additional Eligible Assignees
to become Lenders pursuant to a joinder agreement in form and substance
satisfactory to the Administrative Agent and its counsel.

(b)             If the Aggregate Commitments are increased in accordance with
this Section 2.15, the Administrative Agent and the Borrower shall determine the
Closing Date (the “Increase Closing Date”) and the final allocation of such
increase. The Administrative Agent shall promptly notify the Borrower and the
Lenders of the final allocation of such increase and the Increase Closing Date.
As a condition precedent to such increase, the Borrower shall deliver to the
Administrative Agent a certificate of each Loan Party dated as of the Increase
Closing Date (in sufficient copies for each Lender) signed by a Responsible
Officer of such Loan Party (i) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase, and (ii) in the
case of the Borrower, certifying that, before and after giving effect to such
increase, (A) the representations and warranties contained in Article V and the
other Loan Documents are true and correct on and as of such Increase Closing
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date, and except that for purposes of this Section 2.15, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to subsections (a) and (b), respectively, of Section 6.01, and (B) no Default
exists. On the Increase Closing Date, each Lender shall, to the extent
necessary, make a payment to the Administrative Agent in an amount sufficient,
upon the application of such payments by all Lenders to the reduction of
outstanding Revolving Loans held by the Lenders, to cause the principal amount
of Revolving Loans outstanding made by each Lender to be in the amount of its
Pro Rate Share (after giving effect to the increase in the Aggregate Commitments
in accordance with this Section 2.15) of all outstanding Revolving Loans. The
Borrower hereby irrevocably authorizes each Lender to fund to the Administrative
Agent the payment required to be made pursuant to the immediately preceding
sentence for application to the reduction of the outstanding Revolving Loans
held by the other Lenders. If, as a result of the repayment of Revolving Loans
provided for in this Section 2.15, any payment of Eurodollar Rate Loans occurs
on a day which is not the last day of the applicable Interest Period, the
Borrower will pay to the Administrative Agent for the benefit of any Lender
holding a Eurodollar Rate Loan any loss or cost incurred by such Lender
resulting therefrom in accordance with Section 3.05

 

2

--------------------------------------------------------------------------------


 

to the extent a Eurodollar Rate Loan is paid on other than the last day of an
Interest Period as a result thereof.

(c)           Upon the Increase Closing Date and the making of the payments
described in Section 2.15(b), each new Lender and/or increasing Lender shall be
deemed to have irrevocably and unconditionally purchased and received, without
recourse or warranty, an undivided participation in all outstanding Swing Line
Loans and L/C Obligations in accordance with its Pro Rata Share.

(d)           This Section shall supersede any provisions in Sections 2.13, or
10.01 to the contrary.

(k)           The reference to “Existing Credit Agreement” in Section
4.01(a)(xi) of the Credit Agreement is hereby deleted and “Existing Credit
Facilities” is inserted in lieu thereof.

(1)           The reference to “Section 7.03(g)” in Section 5.13 of the Credit
Agreement is hereby deleted and “Section 7.02” is inserted in lieu thereof.

(m)          Article V of the Credit Agreement is hereby further amended by
adding a new Section 5.21 thereto in proper numerical order to read as follows:

 

Section 5.21 Tax Shelter Regulations. The Borrower does not intend to treat the
Loans and/or Letters of Credit and related transactions as being a “reportable
transaction” (within the meaning of Treasury Regulation Section 1.6011-4). In
the event the Borrower determines to take any action inconsistent with such
intention, it will promptly notify the Administrative Agent thereof. If the
Borrower so notifies the Administrative Agent, the Borrower acknowledges that
one or more of the Lenders may treat its Revolving Loans and/or its interest in
Swing Line Loans and/or Letters of Credit as part of a transaction that is
subject to Treasury Regulation Section 301.6112-1, and such Lender or Lenders,
as applicable, will maintain the lists and other records required by such
Treasury Regulation.

(n)           Section 6.02 of the Credit Agreement is hereby amended by (i)
deleting “and” at the end of clause (f) thereof; (ii) deleting “.” at the end of
clause (g) thereof and inserting “; and” in lieu thereof; and (iii) adding the
following new clause (h) thereto to read as follows:

(h)           promptly after the Borrower has notified the Administrative Agent
of any intention by the Borrower to treat the Loans and/or Letters of Credit and
related transactions as being a “reportable transaction” (within the meaning of
Treasury Regulation Section 1.6011-4), a duly completed copy of IRS Form 8886 or
any successor form.

 

(o)            Section 6.02 of the Credit Agreement is further amended by
deleting the reference to “Section 6.02(c)” in the last paragraph thereof and
inserting “Section 6.02(b)” in lieu thereof.

 

(p)            Section 7.11 (a) of the Credit Agreement is hereby amended to
read as follows:

 

3

--------------------------------------------------------------------------------


 

(a)           Minimum Net Worth. Permit Consolidated Tangible Net Worth at any
time to be less than the sum of (a) $225,000,000 plus (b) an amount equal to 50%
of Consolidated Net Income earned in each full fiscal quarter ending after the
Second Amendment Closing Date (with no deduction for a net loss in any such
fiscal quarter), plus (c) an amount equal to 75% of the aggregate increases in
Consolidated Tangible Net Worth of the Borrower and its Restricted Subsidiaries
after the Second Amendment Closing Date by reason of the issuance and sale of
Equity Interests or other equity interests of the Borrower or any Restricted
Subsidiary (other than issuances to the Borrower or a wholly-owned Restricted
Subsidiary), including upon any conversion of debt securities of the Borrower
into such Equity Interests or other equity interests, plus (d) an amount equal
to the net worth of any Person that becomes a Restricted Subsidiary or is merged
into or consolidated with the Borrower or any Restricted Subsidiary or
substantially all of the assets of which are acquired by the Borrower or any
Restricted Subsidiary, in each case after the Second Amendment Closing Date.

 

(q)           The reference to “Revolving” in the fifth line of Section 8.01(e)
of the Credit Agreement is hereby deleted and “committed” is inserted in lieu
thereof.

 

(r)            The reference to “Section 9.12” in the last paragraph of Section
9.11 of the Credit Agreement is hereby deleted and “Section 9.11” is inserted in
lieu thereof.

 

(s)           Subsection (b) of Section 10.01 is hereby amended to read as
follows:

 

(b)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

(t)            The reference to “Administrative Questionnaire” in Section
10.02(a)(ii) of the Credit Agreement is hereby deleted and “Administrative Reply
Form” is inserted in lieu thereof.

(u)            Section 10.08 of the Credit Agreement is hereby amended by adding
the following sentence to the end thereof to read as follows:

 

Notwithstanding anything to the contrary, “Information” shall not include, and
the Administrative Agent and each Lender may disclose without limitation of any
kind, any information with respect to the “tax treatment” and “tax structure”
(in each case, within the meaning of Treasury Regulation Section 1.6011-4) of
the transactions contemplated hereby and all materials of any kind (including
opinions or other tax analyses) that are provided to the Administrative Agent or
such Lender relating to such tax treatment and tax structure; provided that with
respect to any document or similar item that in either case contains information
concerning the tax treatment or tax structure of the transaction as well as
other information, this sentence shall only apply to such portions of the
document or similar item that relate to the tax treatment or tax structure of
the Loans, Letters of Credit and transactions contemplated hereby.

 

(v)           Article X of the Credit Agreement is hereby amended by adding a
new Section 10.20 thereto to read as follows:

 

4

--------------------------------------------------------------------------------


 

10.20  USA Patriot Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the Act.

(w)            Schedule 2.01 is hereby amended to be in the form of Schedule
2.01 to this Second Amendment, and the Commitment and Pro Rata Share of each
Lender, after giving effect to this Second Amendment, is set forth on such
Schedule 2.01.

(x)             Schedule 10.02 is hereby amended to be in the form of Schedule
10.02 to this Second Amendment.

(y)            Exhibit D to the Credit Agreement is hereby amended to be in the
form of Exhibit D to this Second Amendment.

2.               REPRESENTATIONS AND WARRANTIES TRUE; NO EVENT OF DEFAULT. By
its execution and delivery hereof, the Borrower represents and warrants that, as
of the date hereof:

(a)             the representations and warranties contained in the Credit
Agreement and the other Loan Documents are true and correct on and as of the
date hereof as made on and as of such date;

(b)             no event has occurred and is continuing which constitutes a
Default or an Event of Default;

(c)             (i) the Borrower has full power and authority to execute and
deliver this Second Amendment, the Revolving Loan Note payable to the order of
each New Lender (collectively, the “New Notes”), the replacement Revolving Loan
Note payable to the order of each Lender whose Commitment has been amended
pursuant to this Second Amendment (collectively, the “Replacement Notes”), the
replacement Swing Line Note payable to the order of Swing Line Lender (the
“Swing Line Note”), (ii) this Second Amendment, the New Notes, the Replacement
Notes and the Swing Line Note have been duly executed and delivered by the
Borrower, and (iii) this Second Amendment, the New Notes, the Replacement Notes,
the Swing Line Note and the Credit Agreement, as amended hereby, constitute the
legal, valid and binding obligations of the Borrower, enforceable in accordance
with their respective terms, except as enforceability may be limited by
applicable debtor relief laws and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law) and except as
rights to indemnity may be limited by federal or state securities laws;

(d)           neither the execution, delivery and performance of this Second
Amendment, the New Notes, the Replacement Notes, the Swing Line Note, the
Guaranty or the Credit Agreement, as amended hereby, nor the consummation of any
transactions contemplated herein or therein, will conflict with any Law or
Organization Documents of the Borrower, or any indenture, agreement or other
instrument to which the Borrower or any of its properties are subject; and

 

5

--------------------------------------------------------------------------------


 

(e)           no authorization, approval, consent, or other action by, notice
to, or filing with, any governmental authority or other Person not previously
obtained is required for (i) the execution, delivery or performance by the
Borrower of this Second Amendment, the New Notes, the Replacement Notes or the
Swing Line Note or (ii) the acknowledgement by each Guarantor of this Second
Amendment.

3.             CONDITIONS TO EFFECTIVENESS.  This Second Amendment shall be
effective upon satisfaction or completion of the following:

(a)           the Administrative Agent shall have received counterparts of this
Second Amendment executed by all of the Lenders;

(b)           the Administrative Agent shall have received counterparts of this
Second Amendment executed by the Borrower and acknowledged by each Guarantor;

(c)          the Administrative Agent shall have received a certified resolution
of the Board of Directors of the Borrower authorizing the execution, delivery
and performance of this Second Amendment, the New Notes and the Replacement
Notes;

(d)         the Administrative Agent shall have received an opinion of the
Borrower’s counsel, in form and substance satisfactory to the Administrative
Agent, with respect to matters set forth in Sections 2(c), (d) and (e) of this
Second Amendment;

(e)          the Administrative Agent shall have received a duly executed (i)
New Note for each New Lender, (ii) Replacement Note for each Lender whose
Commitment is being amended by this Second Amendment and (iii) Swing Line Note;

(f)          the Administrative Agent shall have received from the Borrower in
immediately available funds for (i) each New Lender, an amount equal to the
product of (A) 0.375% and (B) the amount of each such New Lender’s Commitment,
(ii) for each existing Lender, an amount equal to the product of (A) 0.150% and
(B) the amount of each such Lender’s Commitment before giving effect to any
increase in such Lender’s Commitment pursuant to this Second Amendment, and
(iii) for each existing Lender whose Commitment is being increased pursuant to
this Second Amendment, an amount equal to the product of (A) 0.375% and (B) the
remainder of (1) the amount of such Lender’s Commitment as increased pursuant to
this Second Amendment minus (2) the amount of such Lender’s Commitment before
giving effect to such increase; and

(g)         the Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent and its counsel, such other documents,
certificates and instruments as the Administrative Agent shall require.

4.           PAYMENTS BY LENDERS.  Upon the effective date of this Second
Amendment, each Lender shall, to the extent necessary, make a payment to the
Administrative Agent in an amount sufficient, upon the application of such
payments by all Lenders to the reduction of outstanding Revolving Loans held by
the Lenders, to cause the principal amount of Revolving Loans outstanding made
by each Lender to be in the amount of its Pro Rata Share (after giving effect to
this Second Amendment) of all outstanding Revolving Loans. The

 

6

--------------------------------------------------------------------------------


 

Borrower hereby irrevocably authorizes each Lender to fund to the Administrative
Agent the payment required to be made pursuant to the immediately preceding
sentence for application to the reduction of the outstanding Revolving Loans
held by the other Lenders. If, as a result of the repayment of Revolving Loans
provided for in this Section 4, any payment of Eurodollar Rate Loans occurs on a
day which is not the last day of the applicable Interest Period, the Borrower
will pay to the Administrative Agent for the benefit of any Lender holding a
Eurodollar Rate Loan any loss or cost incurred by such Lender resulting
therefrom in accordance with Section 3.05 to the extent a Eurodollar Rate Loan
is paid on other than the last day of an Interest Period as a result thereof.
Upon the effective date of this Second Amendment, each New Lender and each
Lender whose Commitment is increased as a result of this Second Amendment, shall
be deemed to have irrevocably and unconditionally purchased and received,
without recourse or warranty, an undivided participation in all outstanding
Swing Line Loans and L/C Obligations in accordance with its Pro Rata Share
(after giving effect to this Second Amendment).

5.             ADDITION OF NEW LENDERS.  The parties hereto agree that the
provisions of Section 10.07 of the Credit Agreement shall not be applicable to
the addition of the New Lenders pursuant to this Second Amendment. Each New
Lender represents and warrants to the Administrative Agent as follows:

(a)           such New Lender has received a copy of the Credit Agreement and
all amendments thereto, together with copies of the most recent financial
statements of the Borrower delivered pursuant thereto, and it is an Eligible
Assignee;

(b)           it has the full power and authority and the legal right to make,
deliver and perform, and has taken all necessary action, to authorize the
execution, delivery and performance of this Second Amendment, and any and all
other documents delivered by it in connection herewith and to fulfill its
obligations under, and to consummate the transactions contemplated by, this
Second Amendment and the other Loan Documents, and no consent or authorization
of, filing with, or other act by or in respect of any Governmental Authority, is
required in connection herewith or therewith;

(c)           under applicable Laws no tax will be required to be withheld by
the Administrative Agent or the Borrower with respect to any payments to be made
to such New Lender under any Loan Document, and no tax forms described in
Section 10.15 of the Credit Agreement are required to be delivered by such New
Lender; and

(d)           such New Lender has received and reviewed such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Second Amendment and become a party to the Credit
Agreement. Such New Lender has independently and without reliance upon the
Administrative Agent or any other Person, and based on such information as such
New Lender has deemed appropriate, made its own credit analysis and decision to
enter into this Second Amendment and become a party to the Credit Agreement.
Such New Lender will, independently and without reliance upon the Administrative
Agent or any other Lender, and based upon such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement.

 

7

--------------------------------------------------------------------------------


 

6.             REFERENCE TO THE CREDIT AGREEMENT.

(a)           Upon the effectiveness of this Second Amendment, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, or words of like import
shall mean and be a reference to the Credit Agreement, as affected and amended
hereby.

(b)           The Credit Agreement, as amended by the amendments referred to
above, shall remain in full force and effect and is hereby ratified and
confirmed.

7.             COSTS, EXPENSES AND TAXES.  The Borrower agrees to pay on demand
all costs and expenses of the Administrative Agent in connection with the
preparation, reproduction, execution and delivery of this Second Amendment and
the other instruments and documents to be delivered hereunder (including the
reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent with respect thereto).

8.             GUARANTOR’S ACKNOWLEDGMENT.  By signing below, each Guarantor (a)
acknowledges, consents and agrees to the execution, delivery and performance by
the Borrower of this Second Amendment, (b) acknowledges and agrees that its
obligations in respect of its Guaranty (i) are not released, diminished, waived,
modified, impaired or affected in any manner by this Second Amendment or any of
the provisions contemplated herein and (ii) cover the Aggregate Commitments as
increased by this Second Amendment, (c) ratifies and confirms its obligations
under its Guaranty, and (d) acknowledges and agrees that it has no claims or
offsets against, or defenses or counterclaims to, its Guaranty.

9.             EXECUTION IN COUNTERPARTS.  This Second Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which when taken together shall constitute but one and
the same instrument. For purposes of this Second Amendment, a counterpart hereof
(or signature page thereto) signed and transmitted by any Person party hereto to
the Administrative Agent (or its counsel) by facsimile machine, telecopier or
electronic mail is to be treated as an original. The signature of such Person
thereon, for purposes hereof, is to be considered as an original signature, and
the counterpart (or signature page thereto) so transmitted is to be considered
to have the same binding effect as an original signature on an original
document.

10.           GOVERNING LAW; BINDING EFFECT.  This Second Amendment shall be
governed by and construed in accordance with the laws of the State of Texas
applicable to agreements made and to be performed entirely within such state,
provided that each party shall retain all rights arising under federal law, and
shall be binding upon the parties hereto and their respective successors and
assigns.

11.           HEADINGS.  Section headings in this Second Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Second Amendment for any other purpose.

12.           ENTIRE AGREEMENT.  THE CREDIT AGREEMENT, AS AMENDED BY THIS SECOND
AMENDMENT, AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE

 

8

--------------------------------------------------------------------------------


 

CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

 

 

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Second Amendment is executed as of the date first set
forth above.

 

 

 

MERITAGE CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Larry W. Seay

 

 

Name:

Larry W. Seay

 

 

Title:

VP

 

 

10

--------------------------------------------------------------------------------


 

 

GUARANTY BANK, as Administrative Agent

 

 

 

 

 

 

 

 

 

 

By:

/s/ Sam A. Meade

 

 

Name:

Sam A. Meade

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

By:

/s/ Sam A. Meade

 

 

Name:

Sam A. Meade

 

 

Title:

Senior Vice President

 

 

11

--------------------------------------------------------------------------------


 

 

FLEET NATIONAL BANK, as a Lender and Documentation Agent

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff V. Avcock

 

 

Name:

Jeff V. Avcock, CFA

 

 

Title:

Vice President

 

 

12

--------------------------------------------------------------------------------


 

 

BANK ONE, N.A., as a Lender and Syndication Agent

 

 

 

 

 

 

 

 

 

 

By:

/s/ Paul Engler

 

 

Name:

Paul Engler

 

 

Title:

First Vice President

 

 

13

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK ARIZONA NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Patricia A. Richards

 

 

Name:

Patricia A. Richards

 

 

Title:

Vice President

 

 

14

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

15

--------------------------------------------------------------------------------


 

 

CALIFORNIA BANK AND TRUST, as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Stephanie Lantz

 

 

Name:

Stephanie Lantz

 

 

Title:

VP

 

 

16

--------------------------------------------------------------------------------


 

 

COMPASS BANK, as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Steven J. Heslep

 

 

Name:

STEVEN J. HESLEP

 

 

Title:

S. V. P.

 

 

17

--------------------------------------------------------------------------------


 

 

COMERICA BANK, as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Casey L. Ostrander

 

 

Name:

Casey L. Ostrander

 

 

Title:

Vice President

 

 

18

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Douglas G. Paul

 

 

Name:

Douglas G. Paul

 

 

Title:

Senior Vice President

 

 

19

--------------------------------------------------------------------------------


 

 

SOUTHTRUST BANK, as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Samuel L. Boroughs

 

 

Name:

Samuel L. Boroughs

 

 

Title:

VICE PRESIDENT

 

 

20

--------------------------------------------------------------------------------


 

 

ACKNOWLEDGED AND AGREED TO:

 

 

 

MONTEREY HOMES ARIZONA, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Larry W. Seay

 

 

Larry W. Seay

 

 

Vice President and Secretary

 

 

 

 

 

 

 

MONTEREY HOMES CONSTRUCTION, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Larry W. Seay

 

 

Larry W. Seay

 

 

Vice President and Secretary

 

 

 

 

 

 

 

 

 

 

 

 

MERITAGE HOMES OF ARIZONA, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Larry W. Seay

 

 

Larry W. Seay

 

 

Vice President and Secretary

 

 

 

 

 

 

 

MERITAGE PASEO CROSSING, LLC

 

 

 

 

By:

Meritage Homes of Arizona, Inc., its Sole Member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Larry W. Seay

 

 

Larry W. Seay

 

 

Vice President and Secretary

 

 

21

--------------------------------------------------------------------------------


 

 

MERITAGE HOMES CONSTRUCTION, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Larry W. Seay

 

 

Larry W. Seay

 

 

Vice President and Secretary

 

 

 

 

 

 

 

 

 

 

 

 

MERITAGE PASEO CONSTRUCTION, LLC

 

 

 

 

By:

Meritage Homes Construction, Inc., its Sole Member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Larry W. Seay

 

 

Larry W. Seay

 

 

Vice President and Secretary

 

 

 

 

 

 

 

HANCOCK-MTH COMMUNITIES, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Larry W. Seay

 

 

Larry W. Seay

 

 

Vice President and Secretary

 

 

 

 

 

 

 

 

 

 

HANCOCK-MTH BUILDERS, INC.

 

 

 

 

 

 

 

By:

/s/ Larry W. Seay

 

 

Larry W. Seay

 

 

Vice President and Secretary

 

 

22

--------------------------------------------------------------------------------


 

 

MTH-TEXAS GP, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Larry W. Seay

 

 

Larry W. Seay

 

 

Vice President and Secretary

 

 

 

 

 

 

 

MTH-TEXAS LP, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Larry W. Seay

 

 

Larry W. Seay

 

 

Vice President and Secretary

 

 

 

 

 

 

 

 

 

 

 

 

LEGACY/MONTEREY HOMES L.P.

 

 

 

 

By:

MTH-Texas GP, Inc., its General Partner

 

 

 

 

 

 

 

By:

/s/ Larry W. Seay

 

 

Larry W. Seay

 

 

Vice President and Secretary

 

 

 

 

 

 

 

MERITAGE HOLDINGS, L.L.C.

 

 

 

 

By:

Legacy/Monterey Homes, L.P., its Sole Member

 

 

 

 

By:

MTH-Texas GP, Inc., its General Partner

 

 

 

 

 

 

 

By:

/s/ Larry W. Seay

 

 

Larry W. Seay

 

 

Vice President and Secretary

 

 

23

--------------------------------------------------------------------------------


 

 

 

LEGACY OPERATING COMPANY, L.P.

 

 

 

 

By:

Meritage Holdings, L.L.C., its General Partner

 

 

 

 

By:

Legacy/Monterey Homes, L.P., its Sole Member

 

 

 

 

By:

MTH-Texas GP, Inc., its General Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Larry W. Seay

 

 

Larry W. Seay

 

 

Vice President and Secretary

 

 

 

 

 

 

 

HULEN PARK VENTURE, LLC

 

 

 

 

By:

Legacy Monterey Homes L.P., its Sole Member

 

 

 

 

By:

MTH-Texas GP, Inc., its General Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Larry W. Seay

 

 

Larry W. Seay

 

 

Vice President and Secretary

 

 

 

 

 

 

 

MTH-TEXAS GP II, INC.

 

 

 

 

 

 

 

By:

/s/ Larry W. Seay

 

 

Larry W. Seay

 

 

Vice President and Secretary

 

 

24

--------------------------------------------------------------------------------


 

 

MTH-TEXAS LP II, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Larry W. Seay

 

 

Larry W. Seay

 

 

Vice President and Secretary

 

 

 

 

 

MTH HOMES-TEXAS, L.P.

 

 

 

 

By:

MTH-Texas GP II, Inc., its General Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Larry W. Seay

 

 

Larry W. Seay

 

 

Vice President and Secretary

 

 

 

 

 

 

 

 

MERITAGE HOMES OF NORTHERN CALIFORNIA, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Larry W. Seay

 

 

Larry W. Seay

 

 

Vice President and Secretary

 

 

 

 

 

 

 

MTH-HOMES NEVADA, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Larry W. Seay

 

 

Larry W. Seay

 

 

Vice President and Secretary

 

 

25

--------------------------------------------------------------------------------


 

 

 

 

 

MTH-CAVALIER, LLC

 

 

 

 

By:

Monterey Homes Construction, Inc., its Sole Member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Larry W. Seay

 

 

Larry W. Seay

 

 

Vice President and Secretary

 

 

 

 

 

 

 

MTH GOLF, LLC

 

 

 

 

By:

Hancock-MTH Builders, Inc., its Sole Member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Larry W. Seay

 

 

Larry W. Seay

 

 

Vice President and Secretary

 

 

 

 

 

 

 

LEGACY-HAMMONDS MATERIALS, L.P.

 

 

 

 

By:

Meritage Holdings, L.L.C., its General Partner

 

 

 

 

By:

Legacy/Monterey Homes L.P., its Sole Member

 

 

 

 

By:

MTH-Texas GP, Inc., its General Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Larry W. Seay

 

 

Larry W. Seay

 

 

Vice President and Secretary

 

26

--------------------------------------------------------------------------------